This is an appeal from a deficiency letter dated June 30, 1924, proposing to assess additional income taxes for the year 1919. The taxpayer’s books of account for the year mentioned were lost. The Commissioner has accepted the taxpayer’s statement of gross sales as shown on his return for that year, but has resorted to the percentage *65method for determining the net taxable income. Taking 33 per cent of the sales as gross income and 22 per cent of the gross income as net income, a deficiency of $417.87 has resulted. From the pleadings and from depositions and documentary evidence introduced, the Board makes the following
FINDINGS OF FACT.
During the year involved the taxpayer was engaged, at New York City, in the importation, renovation, and sale of feathers.
The taxpayer’s books of account for the year 1919 were lost early in 1920.
The taxpayer is unable to establish from any competent secondary evidence his true net income, and he has failed to establish that the percentages used by the Commissioner are incorrect.
DECISION.
The determination of the Commissioner is approved.